                                                            lJ,S, DISTRICT COURT
                                                       NORTllERN DISTRICT OF TEXAS
                                                                  FJLED
                IN THE UNITED STATES DISTRICT CO RT
                                                             JAN 2 5 2019
                     NORTHERN DISTRICT OF TEXAS,
                         FORT WORTH DIVISION
                                                        CLERK, U.S. DISTRICT COURT
                                                          BY----r=::----
                                                              bcputy
UNITED STATES OF AMERICA           §
                                   §
vs.                                §    NO. 4:18-CR-242-A(Ol)
                                   §
JEFFREY CHLEO BROWN                §


                        MEMORANDUM OPINION
                                and
                               QRDER

      Came on for consideration the unopposed motion of United

States of America for reduction of the amount of restitution owed

by defendant, Jeffrey Chleo Brown ("Brown"),      in the above-

captioned case. Having considered the motion, the record, and

applicable authorities, the court finds that the motion should be

granted.

                                   I.

                               Background

      Brown pleaded guilty on October 5, 2018, to a one-count

information charging him with committing wire fraud against his

employer, WCCO Belting, Inc.    ("WCCO"). Doc. 15. The United States

Probation Office ("USPO") filed a presentence investigation

report ("PSR") on November 27,, 2018. Said report stated that WCCO

opened an investigation and hired an outside firm to conduct a

forensic accounting of its financial records. PSR at 5        ~   14. The

USPO later filed an addendum clarifying that Brown owed
$50,736.50 to WCCO and $205,000 to Travelers Insurance

("Travelers"). PSR Addendum at 2 , 18. Said addendum also stated

that WCCO incurred additional costs of $160,750.90,       including

$89,004.56 in forensic accounting fees,       $61,687.84 for Texas

legal representation, and $10,058.50 for North Dakota legal

representation. Id. The USPO recommended that the court order

Brown to pay restitution of $211,487.40 to WCCO and $205,000 to

Travelers, in accordance with the Mandatory Victims Restitution

Act   ("MRVA"), 18 U.S.C.   §   3663A. Id. a t , 81. Accordingly, in its

January 18, 2019 judgment, the court ordered Brown to pay

$416,487.40 in restitution,       $211,487.40 of which was to be

disbursed to WCCO, and $205,000 of which was to be disbursed to

Travelers. Doc. 31 at 4.

                                     II.

                        Grounds of the Motion

      The government moves to reduce the amount of restitution

that Brown is required to pay, based on its belief that the order

of restitution for forensic accounting fees and legal fees is a

"clear error" under Rule 35(a) of the Federal Rules of Criminal

Procedure ("Rule 35 (a)") .




                                     2
                                    III.

                                Analysis

A.   The Court May Correct an Illegal Sentence

     Rule 35(a) provides,     "Within 14 days after sentencing, the

court may correct a sentence that resulted from arithmetical,

technical, or other clear error.• The court's authority to modify

a sentence under Rule 35(a)     ••extend[s] only to those cases in

which an obvious error or mistake has occurred in the sentence,

that is, errors which would almost certainly result in a remand

of the case to the trial court for further action.'" United

States v. Ross, 557 F.3d 237, 239 (5th Cir. 2009)        (quoting Fed.

R. Crim. P. 35 advisory committee's note to 1991 amendment). The

court of appeals must remand a case for further sentencing

proceedings if it determines that the sentence was imposed in

violation of law. 18 U.S.C.    §   3742 (f) (1). Accordingly, Rule 35 (a)

authorizes the court to reduce an illegal sentence. See Fed. R.

Crim. P. 35 advisory committee's note to 1991 amendment

(explaining that Rule 35 codifies United States v. Rico, 902 F.2d

1065, 1068-69 (2d Cir. 1990)       (holding that district court can

correct illegal sentence), and United States v. Cook, 890 F.2d

672, 675   (4th Cir. 1989)   (same)). A defendant's presence is not

required at a proceeding involving "the correction or reduction

of sentence under Rule 35." Fed. R. Crim P. 43 (b) (4).


                                     3
B.   Order of Restitution for Forensic Accounting and Legal Fees
     Was Clearly Erroneous

     The MRVA requires the court to order certain criminal

defendants to reimburse their victims for "expenses incurred

during participation in the investigation or prosecution of the

offense." 18 U.S.C.   §   3663A(b) (4). The court may not, however,

order a defendant to reimburse his victim for expenses incurred

in connection with a private investigation that the victim chose

to conduct. Lagos v. United States, 138 S. Ct. 1684, 1690 (2018).

     Here, the parties do not dispute that WCCO's expenses for

forensic accounting and legal representation, for which the court

ordered Brown to pay $160,750.90 in restitution, arose out of

WCCO's private investigation into Brown's wire fraud offense. As

a result, the court's January 18, 2019 order that Brown pay

restitution for such expenses was unlawful and, therefore, a

"clear error" that Rule 35(a) authorizes the court to correct.

Accordingly, the court is making the orders set forth herein, and

will sign on this date an amended judgment reflecting the amount

of restitution Brown is required to pay.

                                   IV.

                                  Order

     The court ORDERS that the government's motion for reduction

of the amount of restitution owed by Brown in the above-captioned

case be, and is hereby, granted.

                                    4
     The court further ORDERS that the restitution ordered in the

above-captioned case on January 18, 2019, of $416,487.40 be, and

is hereby, reduced by $160,750.90, so that said restitution, as

reduced, will be $255,736.50.

     The court further ORDERS that the restitution ordered to be

disbursed to WCCO in said judgment be, and is hereby, reduced by

$160,750.90, so that said restitution, as reduced, will be

$50,736.50.

     SIGNED January 25, 2019.




                                5
